DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group II (claims 11-13,15-17,19-20,26,28 and 48-56, in the reply filed on 6/7/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1,4-6,8-9,29,34 and 47 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 48-56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 48, the phrase " the bromine-containing compound contains a hypobromite ion and on or more of HBrO2, BrO2-, HBrO3, BrO3-, and Br-, " renders the claim indefinite because it is unclear whether the bromine-containing compound comprises the list of alternatives of the component listed in the claim 48, or a mixture of a hypobromite ion and one or more of HBrO2, BrO2-, HBrO3, BrO3-, and Br-? Examiner also noted that if it comprises a mixture that the dependent claim 50 does not further limit the bromine-containing compound because claim 50 limits the bromine-containing compound is a bromine salt or hydrogen bromide. 
For the purpose of the examination, examiner interprets that the bromine-containing compound is a list of alternatives of the components.

Claim 54 recites the limitation "the proportion of the hypobromite ion" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claims 55 and 56 depends on the claim 54, and therefore, also include the limitation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 11-13,15-17,19-20,26, 28 and 48-56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al (US 2012/0256122 A1).
With regards to claims 11-13 and 26 and 28, Sato et al disclose an etching composition and a process for preparing the composition for etching a ruthenium-based metal, in which there are added and mixed at least a bromine-containing compound, an oxidizing agent, a basic compound and water, wherein the amount of bromine-containing compound added is 2-25 mass %, as bromine, and the amount of oxidizing agent added is 0.1-12 mass %, with respect to the total mass, and the pH is at least 10 and less than 12 [0021], aforesaid ranges are overlapping the claimed ranges for the oxidizing agent and the pH; and overlapping ranges are prima-facie obvious, see MPEP 2144.05.
Sato et al do not disclose the content of the bromine-containing compound is added in an amount of 0.008 mass % or more and less than 2.0 mass%.
However, the claimed bromine concentration of 0.008 mass % or more and less than 2.0 mass% would have been obvious over the concentration, the lowest endpoint of 2 mass % taught by Sato et al because they are close enough that one of ordinary skill in the art would have expected them to have the same properties. See MPEP 2144.05.I.
Further, it has been held that, generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. See MPEP 2144.05.II.A.
With regards to claim 15, Sato et al disclose that the oxidizing agent is hypochlorous acid or ozone [0041].
With regards to claims 16-17, Sato et al disclose that the bromine-containing compound is at least one selected from the group consisting of hydrogen bromide, sodium bromide, potassium bromide and tetramethylammonium bromide [0023].
With regards to claim 19, Sato et al disclose that the basic compound, at least one selected from the group consisting of tetramethylammonium hydroxide, potassium hydroxide and sodium hydroxide [0025].
With regards to claim 20, Sato et al disclose that the pH is at least 10 and not higher than 14 [0022].
With regards to claims 48,50,52 and 54, Saito et al disclose above that bromine-containing compound is hydrogen bromide or tetramethylammonium bromide (bromine salt) [0023]; and aforesaid teaching reads on the claimed “bromine-containing “ compound.
Saito et al may not explicitly disclose the claimed the concentration of the hypobromite ion is 0.001 mol/L or more and 0.20 mol/L or less as the amount of the bromine element as the context of claim 48; or 1 mol of bromine element contained in the treatment liquid for a semiconductor is more than 0.5 mol as to the instant claims 52 and 54.
However, it has been held that, generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. See MPEP 2144.05.II.A.
With regards to claim 49, Sato et al disclose that the oxidizing agent is hypochlorous acid or ozone [0041].
With regards to claims 51, Sato et al disclose that the pH is at least 10 and not higher than 14 [0022].
Conclusion
The prior art made of record, listed in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Futase et al (US 2003/0017419) disclose a treating solution for ruthenium solid surfaces, wherein the composition comprises a hypobromite ion [0198],[0199].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457. The examiner can normally be reached M-TH (8-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHAMIM AHMED
Primary Examiner
Art Unit 1713



/SHAMIM AHMED/           Primary Examiner, Art Unit 1713